        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                      )
ANDREW G. MCCABE,                                     )
                                                      )
                      Plaintiff,                      )
                                                      )
        v.                                            )
                                                      )       Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                      )
in his official capacity as                           )
ATTORNEY GENERAL OF THE                               )
UNITED STATES, et al.,                                )
                                                      )
                      Defendants.                     )
                                                      )

       JOINT SCHEDULING CONFERENCE REPORT AND DISCOVERY PLAN

       Plaintiff Andrew G. McCabe and Defendants William P. Barr, Department of Justice

(“DOJ”), Christopher A. Wray, and Federal Bureau of Investigation (“FBI”) hereby submit this

Joint Report pursuant to Federal Rule of Civil Procedure 26(f), Local Civil Rule 16.3, and the

Court’s orders of September 26 and October 2, 2020, and following their October 13, 2020

telephonic conference. The parties’ respective Proposed Scheduling Orders accompany this Joint

Report. The initial scheduling conference in this matter is set for October 28, 2018, at 11:30 a.m.

I.     BRIEF STATEMENT OF THE CASE

       On September 24, 2020, the Court denied Defendant’s motion to dismiss and for summary

judgment. (Dkt. 37 (“Op.”).) As stated in the Court’s opinion, Plaintiff alleges “that he was

unlawfully demoted from his position as Deputy Director of the FBI in January 2018 and then

fired from his career civil service position in March 2018—on the night of his planned

retirement—based on his perceived political affiliation, decision not to vote for then-candidate
         Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 2 of 15




Trump in the 2016 presidential election, and unwillingness to pledge his personal loyalty to

President Trump.” (Id. at 1.) Specifically, “[h]e alleges that his termination was a ‘legal nullity’

or was otherwise ‘ultra vires’ in violation of the Fifth Amendment’s due process clause” (Count

I); “that Defendants’ ‘sham and accelerated’ proceedings that resulted in his terminations also

violated the due process clause” (Count II); “that his termination was impermissibly motivated by

Defendants’ perception of his partisan affiliation, in violation of the First Amendment” (Count

III); “and that he was demoted and terminated in retaliation for his political expression and intimate

association, also in violation of the First Amendment” (Count IV). (Id. at 17-18 (citations omitted;

quoting Complaint).) Plaintiff seeks only equitable relief. (Dkt. 1 ¶ 194.) His only statutory cause

of action is a solely alternative claim for mandamus relief under 28 U.S.C. § 1361 (Count V), in

the event that no other cause of action is available. (See Op. 18 & 20 n.1.)

       Defendants contend that Plaintiff was removed from the FBI and the civil service for lack

of candor, both under oath and not, and for improperly revealing the existence of an ongoing

investigation to the press. (Dkt. 23-7 (Attorney General’s Decision).) Defendants also contend,

among other things, that Plaintiff received all of the process to which he was entitled, including an

oral hearing before the highest-ranking career official in the Department of Justice, before his

removal. (See, e.g., Dkt. 23.)




                                                -2-
           Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 3 of 15




II.       PROPOSED CASE SCHEDULE

          As set forth in Section III below, the parties disagree about the overall schedule and thus

propose the following case schedules. These schedules summarize the dates proposed in Section

III, and which are reflected in the parties’ respective Proposed Scheduling Orders.

                                                              PLAINTIFF’S DEFENDANTS’
  EVENT                                                        PROPOSED       PROPOSED
                                                                 DATES           DATES
                                                                     Nov. 23, 2020
  Initial disclosures
                                                                       (ISC + 26)
                                                                        Dec. 17, 2020
  Deadline to amend/join parties without leave of Court
                                                                         (ISC + 50)
                                                               Apr. 26, 2021      Jan. 26, 2021
  Proponent’s R. 26(a)(2) statements
                                                                (ISC + 180)        (ISC + 90)
                                                               May 26, 2021       Feb. 25, 2021
  Opponent’s R. 26(a)(2) statements
                                                               (ISC + 210)         (ISC + 120)
                                                               June 25, 2021      Mar. 26, 2021
  Expert depositions may begin
                                                                (ISC + 240)       (ISC + 149)
                                                              Sept. 27, 2021      Mar. 26, 2021
  Deadline for Post-R. 26(a) discovery requests
                                                               (ISC + 334)        (ISC + 149)
                                                               Oct. 28, 2021      Apr. 26, 2021
  Close of discovery
                                                               (ISC + 365)         (ISC + 180)
                                                               Dec. 7, 2021       June 10, 2021
  Deadline for summary judgment motions
                                                               (ISC + 405)         (ISC + 225)
                                                               Jan. 17, 2022      July 12, 2021
  Deadline for summary judgment oppositions
                                                                (ISC + 446)        (ISC + 257)
                                                               Feb. 7, 2022       Aug. 2, 2021
  Deadline for summary judgment replies
                                                               (ISC + 467)        (ISC + 278)
                                                               May 9, 2022        Nov. 30, 2021
  Pretrial conference
                                                               (ISC + 558)         (ISC + 398)
                                                               June 20, 2022      Jan. 18, 2022
  Trial
                                                                (ISC + 600)        (ISC + 447)




                                                 -3-
         Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 4 of 15




III.    TOPICS LISTED IN LOCAL CIVIL RULE 16.3 AND FRCP 26(F)(3)

        1.      Whether the case is likely to be disposed of by dispositive motion; and whether, if
                a dispositive motion has already been filed, the parties should recommend to the
                Court that discovery or other matters should await a decision on the motion.

        No dispositive motion remains pending. The parties agree that the case is not likely to be

disposed of by dispositive motion before the close of discovery.

        2.      The date by which any other parties shall be joined or the pleadings amended,
                and whether some or all of the factual and legal issues can be agreed upon or
                narrowed.

        The parties do not presently anticipate adding additional parties or amending the pleadings,

but the parties jointly propose Thursday, December 17, 2020 (i.e., 50 days after the initial

scheduling conference) as the deadline for the parties to do so without leave of Court.

        As the litigation proceeds, the parties agree that they will continue to assess whether there

are any factual or legal issues that can be agreed upon or narrowed.

        3.      Whether the case should be assigned to a magistrate judge for all purposes,
                including trial.

        The parties do not consent to have this case assigned to a Magistrate Judge for all purposes.

        4.      Whether there is a realistic possibility of settling the case.

        The parties agree that, although they remain open to settlement discussions and good-faith

reasonable offers, there is not a realistic possibility of settling the case at this time.

        5.      Whether the case could benefit from the Court's alternative dispute resolution
                (ADR) procedures (or some other form of ADR); what related steps should be
                taken to facilitate such ADR; and whether counsel have discussed ADR and their
                response to this provision with their clients.

        Having discussed this topic with their respective counsel, and consistent with item III.4

above, the parties do not believe that this case would benefit from ADR procedures at this time.

The parties agreed that if, at a later date, there is a realistic possibility of settling this case, they are

willing to revisit the possibility of ADR.

                                                    -4-
           Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 5 of 15




       6.      Whether the case can be resolved by summary judgment or motion to dismiss;
               dates for filing dispositive motions and/or cross-motions, oppositions, and
               replies; and proposed dates for a decision on the motions.

       Plaintiff does not anticipate that this case can be resolved by a post-discovery motion for

summary judgment. Defendants believe it is premature to determine whether the case might be

resolved by a post-discovery motion for summary judgment. The parties also disagree about the

schedule for any future summary judgment motions.

       Plaintiff: In Item III.8 below, Plaintiff proposes an October 28, 2021 close of discovery,

and accordingly proposes the following summary judgment schedule:

           motions due 40 days after the close of discovery (December 7, 2021);

           oppositions due 40 days after motions (rolling over onto Monday, January 17, 2022);

           replies due 21 days after oppositions (February 7, 2022); and

           a proposed date for decision on the motions 60 days after replies (April 5, 2022).

       Defendants: In Item III.8 below, Defendants propose an April 26, 2021 close of discovery,

and accordingly propose the following summary judgment schedule:

           motions due 45 days after the close of discovery;

           oppositions due 30 days after motions;

           replies due 21 days after oppositions; and

           a proposed date for decision on the motions 90 days after replies.

       7.      Whether the parties should stipulate to dispense with the initial disclosures
               required by Fed. R. Civ. P. 26(a)(1), and if not, what if any changes should be
               made in the scope, form or timing of those disclosures.

       The parties agree to exchange Rule 26(a)(1) initial disclosures by November 23, 2020, and

that no changes should be made to the scope or form of the disclosures.




                                               -5-
         Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 6 of 15




       8.      The anticipated extent of discovery, how long discovery should take, what limits
               should be placed on discovery; whether a protective order is appropriate; and a
               date for the completion of all discovery, including answers to interrogatories,
               document production, requests for admissions, and depositions.

               A.      Discovery schedule

       The parties were unable to reach agreement on the discovery schedule that should govern

this case and thus set forth their separate positions below.

       Plaintiff: Plaintiff proposes setting the close of discovery for October 28, 2021 (one year

from the initial scheduling conference) and setting the deadline for post-Rule 26(a) discovery

requests 31 days before that (September 27, 2021). E.g., Minute Order, Shaw v. Modly, No. 20-

CV-410-RDM (D.D.C. May 12, 2020) (in single-plaintiff suit against Navy, setting close of

discovery 11 months after initial scheduling conference). A one-year discovery period would give

the parties ample time to accommodate the COVID-19 pandemic’s uncertainty and ongoing

burdens on workplace operations, discovery administration, and the availabilities of counsel and

deposition witnesses (many of whom are no longer employed by Defendants) due to pandemic-

related health and/or childcare considerations.

       Plaintiff notes that this case is unlike most wrongful termination suits that come before this

Court, in that Plaintiff has had no access to pre-litigation discovery into his claims. By contrast,

for example, Title VII plaintiffs may pursue discovery during EEOC proceedings that can reduce

the necessary scope and duration of litigation discovery. Cf. Minute Order, Jeffries v. Barr, No.

15-CV-1007 (D.D.C. Oct. 13, 2020) (providing for close of discovery 8 months later, after D.C.

Circuit reinstated single plaintiff’s Title VII claim), on remand from 965 F.3d 843 (D.C. Cir. 2020),

rev’g in part 217 F. Supp. 2d 214, 228 (D.D.C. 2016) (citing 17,000 documents produced to

plaintiff during EEOC proceedings); see also Jt. Status Report, Jeffries No. 15-CV-1007 (D.D.C.




                                                  -6-
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 7 of 15




Oct. 8, 2020) (ECF No. 32) (U.S. Attorney’s Office and plaintiff agreeing to that discovery

schedule “[i]n light of the difficulties in conducting discovery due to COVID-19”).

       Additionally, Plaintiff intends to take discovery from third parties, including President

Donald Trump and other White House officials. Plaintiff anticipates that these efforts will

consume significant time, with or without formal discovery motion practice.

       By setting a one-year discovery schedule now, Plaintiff hopes to avoid burdening the Court

with repeated motions to extend discovery and to reset the post-discovery schedule. Cf. Minute

Order, Gentry v. Wilkie, No. 18-CV-2138-RDM (D.D.C. July 2, 2020) (in single-plaintiff suit

against agency, resetting close of discovery to 16 months after April 2019 initial scheduling

conference); Minute Order, Simmons v. Williams, No. 18-CV-2169-RDM (D.D.C. June 26, 2020)

(in single-plaintiff suit, resetting close of discovery to 12 months after November 2019 initial

scheduling conference); Minute Order, Fleck v. Dep’t of Vet. Aff. Office of Inspector General, No.

18-CV-1452-RDM (D.D.C. June 22, 2020) (in single-plaintiff suit, resetting close of discovery to

11 months after February 2020 initial scheduling conference).

       Defendants: Defendants propose the following discovery schedule in line with the

“Complex Case” track in Appendix I of the Court’s order setting the initial scheduling conference

(ECF No. 38 at 4):

                                                                                       DAYS
 EVENT                                               DATES
                                                                                       AFTER ISC
 Deadline for Post-R.26(a) Discovery Requests        March 26, 2021                    ISC + 149
 All Discovery Closed                                April 26, 2021                    ISC + 180




                                              -7-
         Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 8 of 15




               B.      Discovery scope

       The parties agree that a Protective Order is appropriate to guarantee the confidentiality of

information covered by the Privacy Act, 5 U.S.C. § 552a, and other legal provisions restricting the

disclosure of information. The parties are working to develop a mutually agreeable Protective

Order for this Court to enter.

       The parties further agree that consistent with the Federal Rules of Civil Procedure, there

should be no limit on the number of requests for production or requests for admission.

       The parties were unable to reach agreement on the other issues addressed by this topic and

thus set forth their separate positions below:

       Plaintiff: Plaintiff proposes that each side (rather than each party) shall be limited to serving

50 interrogatories on the other side.      Plaintiff also proposes that each side be allowed 15

depositions plus an additional 35 hours of depositions, with a 7-hour maximum for any individual’s

deposition (unless the parties agree otherwise). E.g., Minute Order, McGaughey v. District of

Columbia, No. 1:07-CV-1498 (D.D.C. Apr. 16, 2008) (authorizing 20 depositions in single-

plaintiff personal injury case); Order, Plater v. W.A. Chester, LLC, No. 1:06-CV-1219 (D.D.C.

Sept. 7, 2006) (ECF No. 10) (authorizing 140 hours of depositions per side in private workplace

discrimination case, limited to 7 hours per deposition); see also Order, McFadden v. WMATA, No.

1:12-CV-940 (D.D.C. Aug. 23, 2013) (ECF No. 19) (authorizing 16 depositions per side in single-

patient Rehabilitation Act case); Minute Order, Thorp v. District of Columbia, No. 1:15-CV-195

(D.D.C. Mar. 23, 2017) (authorizing 15 depositions by single plaintiff alleging unlawful search

and seizure); Order, Frese v. City Segway Tours of Washington, DC, LLC, No. 1:16-CV-2373

(D.D.C. May 30, 2017) (ECF No. 27) (authorizing 15 depositions per side in personal injury case).




                                                 -8-
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 9 of 15




       Plaintiff believes that these limits are appropriate given the scope and complexity of this

case. For example, although the parties have not yet exchanged initial disclosures, Plaintiff’s

Complaint and summary judgment opposition exhibits have already identified over 10 direct

witnesses to the events at issue, including David Bowdich, Patreece Carter, Wendy Guthrie,

Michael Horowitz, Robert Hur, Rod Rosenstein, Scott Schools, Jeff Sessions, David Schlendorf,

Donald Trump, Candice Will, and Christopher Wray.

       Finally, Plaintiff proposes that Defendants should be precluded from taking discovery as

to Plaintiff’s First Amendment claims. For those claims, Defendants moved before discovery

exclusively for summary judgment on the factual merits. Defendants thus implicitly represented

that discovery had no “importance . . . in resolving the [First Amendment] issues.” See Fed. R.

Civ. P. 26(b)(1). Defendants should be held to that representation that for two reasons. First,

Defendants’ “approach [was] contrary to settled law” (Op. 22), yet it forced Plaintiff and his

counsel to unnecessarily expend significant time and resources to oppose summary judgment on

the merits. (See Dkt. 27-1 through 27-31.) Second, holding Defendants to their representation on

the First Amendment claims will deter future defendants from improperly burdening plaintiffs and

this Court with similarly premature summary judgment merits motions.

       Defendants: Defendants believe that discovery in this single-plaintiff employment case

should proceed on a schedule consistent with the Court’s general schedule for complex cases and

not a schedule over twice that length. If unexpected circumstances arise and require a longer

discovery period, either side would remain free to seek an extension.

       Defendants also propose that each side be limited to 25 interrogatories. With respect to

Plaintiff, this proposal represents the limit that the Court generally sets in complex cases. ECF

No. 38 at 4. With respect to Defendants, however, this proposal represents a reduction of 75



                                              -9-
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 10 of 15




interrogatories below the limit that the Court generally sets in complex cases (25 interrogatories

per party, with four defendants).

       Defendants propose that each side be limited to 10 depositions, with each deposition

subject to the time limits in Federal Rule of Civil Procedure 30(d)(1). This proposal aligns with

the limit that the Court generally sets in complex cases (ECF No. 38 at 4) and the presumptive

limit in Rule 30(a)(2). Defendants do not believe that this single-plaintiff employment case

requires double the number of depositions per side that the Court generally allows in complex

cases. If either side reaches its limit on the number of depositions and believes that more

depositions are needed, the party can ask the Court to revisit the limit. Defendants also do not

believe that it is appropriate to forego a limit on the number of depositions for each side and instead

impose a limit on the total hours for each side’s depositions, which could create significant burdens

because deposition preparation is a time-intensive activity regardless of the ultimate length of the

deposition.

       Finally, the Court should reject Plaintiff’s contention that the Court should prohibit

Defendants from seeking discovery on his First Amendment claim. Federal Rule of Civil

Procedure 56 provides that “a party may file a motion for summary judgment at any time until 30

days after the close of all discovery,” Fed. R. Civ. P. 56(b). Nowhere does that rule—or any

other—state that an early summary judgment motion constitutes an implicit waiver of discovery,

and it is inconceivable that the drafters of the Federal Rules of Civil Procedure, which “should be

construed . . . to secure the just . . . determination of every action for parties,” Fed. Civ. R. 1,

intended for parties to discover the existence of this atextual waiver the hard way. Moreover,

adopting Plaintiff’s argument would have perverse effects, the consideration of which has led

another court to reject the very proposition championed by Plaintiff:



                                                - 10 -
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 11 of 15




       [Plaintiff] contends that forcing parties to conduct full discovery before
       filing summary judgment motions will best promote the purpose of Rule 56.
       We disagree. The Draconian sanction that PF proposes—“the risk of
       committing tactical and strategic suicide”—would not further the purpose
       of Rule 56. Instead, it would mean that summary judgments motions would
       become rare, or, at the very least would occur much later in the course of
       litigation. One purpose of summary judgment is to eliminate needless
       litigation expense, not add to it.

PF Assocs. v. Fashion Rack of St. Charles, Inc., No. 86 C 8200, 1988 WL 6754, at *4 (N.D. Ill.

Jan. 22, 1988). As for plaintiff’s arguments about expense and deterrence, there are numerous

responses, but the most basic is this: The arguments proceed from the faulty premise that

Defendants need to be punished, at the expense of the truth seeking function of this Court, for

advancing reasonable legal contentions with which the Court disagreed. Plaintiff’s argument

should be rejected.

       9.      Any issues about disclosure, discovery, or preservation of electronically stored
               information, including the form or forms in which it should be produced.

       The parties are currently negotiating the form in which electronically stored information

should be produced.

       Plaintiff: Plaintiff’s position is that both sides should produce electronically stored

information and other documents in a standard format that preserves any available metadata and

allows counsel to load the documents into a review platform that permits term-searching (e.g.,

single-page TIFF images with extracted or OCR text and associated metadata).

       Defendants: Defendants’ position is that DOJ is able to produce documents in this fashion,

and DOJ is generally amenable to Plaintiff’s proposal, except for documents on classified

computer systems. Documents on DOJ’s classified systems cannot be loaded into litigation

counsel’s e-discovery platform, which is located on an unclassified computer system. DOJ thus

proposes to produce documents from DOJ’s classified systems in PDF format. However, if

Plaintiff would like a particular metadata field for a particular document produced by DOJ from a
                                             - 11 -
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 12 of 15




classified system, DOJ is willing to consider Plaintiff’s request to produce any non-privileged

metadata on a document-by-document basis.

       The FBI has not yet received a specific proposed ESI protocol from Plaintiff but would be

willing to consider on a document-by-document basis any requests from Plaintiff for a particular

metadata field(s) for a particular document(s) produced by the FBI.

       However, the FBI has never produced metadata or native files in litigation. Changing to an

entirely new production format solely for this case would be a time-intensive process and would

not be proportional to the needs of the case.

       The FBI thus proposes to produce documents in PDF format. By producing in PDF format,

many of the key metadata fields will be apparent from the PDF version of the document (e.g.,

email headers will show To, From, CC, Subject, Date and Time Sent, and Attachments).

       10.     Any issues about claims of privilege or of protection as trial-preparation
               materials, including—if the parties agree on a procedure to assert these claims
               after production—whether to ask the court to include their agreement in an order
               under Federal Rule of Evidence 502.

       The parties agree that the inadvertent-production principles and procedures of Fed. R. Civ.

P. 26(b)(5)(B) and Fed. R. Evid. 502(b) should apply to this case. The parties are working to

develop a mutually agreeable order for this Court to enter regarding inadvertently produced

privileged or protected materials (potentially as part of the proposed Protective Order discussed in

Item III.8 above).

       The parties also agree that if a privilege or trial-preparation protection is asserted as to any

information, document, or other material responsive to a proper discovery request, the party

asserting the privilege shall specify the legal basis for the assertion in a privilege log consistent

with Federal Rule of Civil Procedure 26(b)(5)(A), to be served within thirty (30) days after the

assertion.


                                                - 12 -
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 13 of 15




       11.     Whether the requirement of exchange of expert witness reports and information
               pursuant to Fed. R. Civ. P. 26(a)(2), should be modified, and whether and when
               depositions of experts should occur.

       At this stage, the parties have not determined whether expert witnesses are likely to be used

in this case. The parties agree that the requirement of exchange of expert witness reports and

information pursuant to Federal Rule of Civil Procedure 26(a)(2) should not be modified.

       The parties were unable to reach agreement on the schedule for expert disclosures and

depositions and thus set forth their separate positions below:

       Plaintiff: Plaintiff proposes that pursuant to the Federal Rules, expert discovery (if any)

should proceed under the following schedule:

                                                                                         DAYS
 EVENT                                                   DATES
                                                                                         AFTER ISC
 Proponent’s R. 26(a)(2) statements                      Apr. 26, 2021 (Mon)             ISC + 180
 Opponent’s R. 26(a)(2) statements                       May 26, 2021 (Wed)              ISC + 210
 Expert depositions may begin                            June 25, 2021 (Fri)             ISC + 240

       Defendants: Defendants propose that expert disclosures and discovery should proceed on

the following schedule, which is calculated based on the close of discovery date proposed by

Defendants in section III.8 above (April 26, 2021). If the Court sets a different close of discovery

date, Defendants propose that the Court adjust the expert discovery schedule accordingly:

                                           DAYS BEFORE CLOSE OF
 EVENT                                                                          DATE
                                           DISCOVERY
 Proponent’s R. 26(a)(2) statements        90 days before close of discovery    Jan. 26, 2021
 Opponent’s R. 26(a)(2) statements         60 days before close of discovery    Feb. 25, 2021
 Expert depositions may begin              31 days before close of discovery    March 26, 2021

       12.     In class actions, appropriate procedures for dealing with Rule 23 proceedings,
               including the need for discovery and the timing thereof, dates for filing a Rule 23
               motion, and opposition and reply, and for oral argument and/or an evidentiary
               hearing on the motion and a proposed date for decision.

       This case is not a class action, so this item is not applicable.



                                                - 13 -
        Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 14 of 15




       13.     Whether the trial and/or discovery should be bifurcated or managed in phases,
               and a specific proposal for such bifurcation.

       The parties do not anticipate the need to bifurcate trial or discovery.

       14.     The date for the pretrial conference (understanding that a trial will take place 30
               to 60 days thereafter).

       The parties disagree about the date for the pretrial conference. Plaintiff proposes that the

Court schedule a pretrial conference for 90 days after the deadline for summary judgment replies,

while Defendants propose that it be scheduled 120 days after that same deadline.

       The parties agree that if neither side files a summary judgment motion, either side may

move to advance the date of the pretrial schedule.

       15.     Whether the Court should set a firm trial date at the first scheduling conference
               or should provide that a trial date will be set at the pretrial conference from 30 to
               60 days after that conference.

       The parties jointly propose that the Court should set a trial date at the upcoming initial

scheduling conference, and that the trial should commence 45 days after the parties’ proposed date

for the pretrial conference.




                                               - 14 -
       Case 1:19-cv-02399-RDM Document 44 Filed 10/21/20 Page 15 of 15




October 21, 2020                                  Respectfully submitted,

 /s/ Murad Hussain                                JEFFREY BOSSERT CLARK
Howard N. Cayne (D.C. Bar. No. 331306)            Acting Assistant Attorney General
Murad Hussain (D.C. Bar. No. 999278)
Brittany McClure (D.C. Bar No. 1001889)           CHRISTOPHER R. HALL
Owen Dunn (D.C. Bar. No. 1044290)                 Assistant Branch Director
Ryan D. White (D.C. Bar No. 1655918)
Marissa Loya (D.C. Bar No. 1672681)               /s/ Justin M. Sandberg
ARNOLD & PORTER KAYE SCHOLER LLP                  JUSTIN M. SANDBERG
601 Massachusetts Avenue, NW                      Senior Trial Counsel
Washington, DC 20001-3743                         KYLA M. SNOW (Ohio Bar No. 96662)
Telephone: (202) 942-5000                         GARRETT COYLE
                                                  Trial Attorneys
Counsel for Plaintiff Andrew G. McCabe            U.S. Dep’t of Justice, Civil Div., Federal
                                                  Programs Branch
                                                  1100 L Street, NW
                                                  Washington, D.C. 20530
                                                  Phone: (202) 514-5838
                                                  Fax: (202) 616-8460
                                                  Justin.Sandberg@usdoj.gov

                                                  Counsel for Defendants




                                         - 15 -
